         Case 1:18-cr-00693-RMB Document 294 Filed 03/10/21 Page 1 of 3


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007




                                                      March 10, 2021

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:     United States v. Richard Gaffey, 18 Cr. 693 (RMB)

Dear Judge Berman:

        The Government writes in further opposition to defendant Richard Gaffey’s motion for
compassionate release, and in response to Gaffey’s March 4, 2021 letter. (See Dkt. Nos. 287
(“Notice of Supplemental Authority”); 293 (Order of Court for Government to respond on or
before March 10, 2021)). Gaffey’s Notice of Supplemental Authority raises three arguments, but
none of those arguments support his request for immediate release, and the Government
respectfully submits that Gaffey’s motion should be denied for the reasons previously submitted.

        First, the Notice of Supplemental Authority refers to the CDC guidance that Gaffey is not
currently eligible for the COVID-19 vaccine because he received convalescent plasma treatment
for COVID-19 while hospitalized, and the CDC recommends a 90-day period after receiving this
treatment before receiving the vaccine. (See Dkt. No. 287 at 1). It is unclear how this would support
Gaffey’s request for immediate release. The CDC guidance applies to all persons who have
received convalescent plasma treatment, not merely incarcerated individuals. Gaffey will be
eligible for the vaccine when the 90-day period expires, whether he is incarcerated at that point in
time or not. Moreover, the very CDC guidance cited by Gaffey also says that “reinfection is
uncommon in the 90 days after initial infection,” which indicates that Gaffey is at low risk from
becoming reinfected with COVID-19 at least until he becomes eligible to receive the COVID-19
vaccine. See https://www.cdc.gov/vaccines/covid-19/hcp/faq.html (visited March 10, 2021).
There is no basis for immediate release.

        Second, the Notice of Supplemental Authority refers to the BOP website showing that no
inmates have received full inoculations at FMC Devens as of the present date. (See Dkt. No. 287
at 1). However, as the same website explains, the data provided “only reflect staff and inmates that
         Case 1:18-cr-00693-RMB Document 294 Filed 03/10/21 Page 2 of 3

Hon. Richard M. Berman
March 10, 2021

have completed both doses (fully inoculated).” See www.bop.gov/coronavirus (visited March 10,
2021). BOP has informed the Government that approximately 51% of the inmate population at
FMC Devens has received one dose, and that second doses for inmates are scheduled to commence
later this week and early next week. BOP also expects to begin administering first doses to
additional tiers of lower-priority inmates shortly thereafter. Additionally, approximately 75% of
the staff have received one dose, and 66% of staff have received both doses. BOP has explained
that prison staff have been prioritized because they “come and go between the facility and the
community,” and thus “present a higher potential vector for COVID-19 transmission.” Id. Overall,
BOP’s rate of vaccinations of inmates and staff at FMC Devens compares favorably with the
surrounding population. For example, the New York Times is currently reporting that 22.7% of
Massachusetts adults have received their first dose, and 10.9% of Massachusetts adults have been
fully inoculated. See https://www.nytimes.com/interactive/2020/us/covid-19-vaccine-doses.html
(visited March 10, 2021). These data in no way support Gaffey’s request for immediate release.

         Third, the Notice of Supplemental Authority cites an article that advocates for “large-scale
decarceration” in response to the COVID-19 pandemic. (See Dkt. No. 287 at 1-2; 3-5 (attaching
Barsky, J.D., et al., “Perspective: Vaccination plus Decarceration – Stopping Covid-19 in Jails and
Prisons,” The New England Journal of Medicine, Mar. 3, 2021). However, that article rests on
three premises, all of which are of little if any applicability to Gaffey’s case. First, the article
expresses concern that some states have not prioritized the vaccination of incarcerated people in
state prisons. (See id. at 3-4). As noted, however, over half the inmate population at FMC Devens
has already received a first dose of the vaccine, a rate that far exceeds that of the general population
in Massachusetts. Second, the article argues that vaccination may not be sufficient to deal with the
high rate of COVID-19 transmission in prison settings. (See id. at 4). However, the COVID-19
transmission estimates on which that argument is based come from a single study of a “large urban
jail” in the United States that was conducted in the early days of the COVID-19 pandemic. (See
id. at 4 (citing Puglisi et al., “Estimation of COVID-19 basic reproduction ratio in a large urban
jail in the United States,” Annals of Epidemiology, January 2021)). That study is of little relevance
in evaluating the risk of COVID-19 transmission in a federal medical facility, in which a large
percentage of the population is in the process of being vaccinated, and more than a year into the
pandemic when methods to reduce transmission have been more widely implemented. Finally, the
article claims that “vaccine hesitancy” may impede vaccination in prisons. (See id. at 4). However,
the actual data at FMC Devens indicates that vaccine hesitancy is not currently a significant issue
there. More than half of the inmate population has received a first dose, and that is before vaccine
eligibility has even been extended to lower-priority inmates. Thus, we can anticipate that a
substantial portion of the FMC Devens inmate and staff population will ultimately be vaccinated.
In short, the article cited by the defense, as applied to this case, does not support Gaffey’s request.




                                                   2
        Case 1:18-cr-00693-RMB Document 294 Filed 03/10/21 Page 3 of 3

Hon. Richard M. Berman
March 10, 2021

       For the foregoing reasons, and the reasons set forth in the Government’s prior submissions
dated January 26, 2021 (Dkt. No. 279) and February 24, 2021 (Dkt. No. 286), Gaffey’s motion for
compassionate release should be denied.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney



                                             By:    _________________________
                                                    Eun Young Choi / Thane Rehn
                                                    Assistant United States Attorneys
                                                    Southern District of New York
                                                    (212) 637-2187/2354

                                                    DEBORAH CONNOR
                                                    Chief, Money Laundering and Asset
                                                    Recovery Section, Criminal Division

                                            By:     Michael Parker
                                                    Trial Attorney
                                                    Criminal Division
                                                    (202) 514-0421




                                               3
